internal_revenue_service number release date index number ---------------------- ------------------------------------------ ---------------------------------- in re ---------------------------------------------- -------------------------------------------- ------------------------------------ ----------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-118179-04 date date legend x ---------------------------------------------- y ------------------------------------ date a --------------------------- date b ---------------------- date c ------------------ date d -------------------- date e --------------------------- dollar_figurea ------------- business p ------------------------------ accounting firm - ----------------------------------------- dear ---------------- of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayer to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code this responds to a letter dated date which requests an extension x is a corporation engaged in business p x is wholly owned by y x and y accounting firm has been preparing x’s federal_income_tax returns since its tax plr-118179-04 shared internal firm services with other related companies including the accounting and financial reporting functions during the tax_year ending date a x and y went through a reorganization that resulted in creating its own separate_accounting and financial reporting function apart from that which previously serviced all related entities as a result of the reorganization the person who had been responsible for preparing x’s financial statements moved to a different department and was no longer a part of x’s and y’s accounting and financial reporting function due to the confusion which arose during the reorganization and changes in personnel x’s financial statements for the tax_year ending on date a were not timely prepared as a result the tax returns for the year could not be prepared and timely filed x timely filed an extension of time to file its corporate tax_return year ending on date e accounting firm has routinely examined whether x had undistributed_personal_holding_company_income prior to the year ending on date a x had never had undistributed_personal_holding_company_income because the financial statements were not available accounting firm relied on its historical knowledge that x did not have undistributed_personal_holding_company_income in previous years when it prepared form_7004 application_for automatic_extension of time to file corporate_income_tax return the extended due_date for x’s income_tax return for the year ending on date a was date b subsequently on date c accounting firm received x’s financial statements for the tax_year ending on date a and determined that y had undistributed_personal_holding_company_income after that on date d x filed a form_1120 for the tax_year ending on date a and executed a consent_dividend election to eliminate the undistributed_personal_holding_company_income in the amount of dollar_figurea sec_565 provides that if any person owns consent_stock as defined in sec_565 f in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 sec_1_565-1 of the income_tax regulations provides that the dividends sec_301_9100-3 of the procedure and administration regulations generally plr-118179-04 includes the extended due_date of a return filed pursuant to an extension of the time to file provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin elections will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayerb sec_301_9100-3 provides that requests for extensions of time for regulatory sec_301_9100-3 states that a taxpayer will be deemed to have acted i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that x and y acted reasonably and in good_faith having failed to make the election timely because as a result of the x’s and y’s internal reorganization x’s financial statements showing undistributed_personal_holding_company_income for the year ending on date a were not available at the time x’s return was due and therefore the taxpayer was unaware of the necessity for the election reasonably and in good_faith if the taxpayer-- under ' b a taxpayer will not be considered to have acted i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under ' at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or plr-118179-04 iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief accordingly the consent of the commissioner is hereby granted for an extension x is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under ' at the time x requests relief and was not informed in all material respects of the required election because financial statements that would have demonstrated the necessity of the required election were not available as of the due_date or extended due_date of x’s return furthermore x is not using hindsight in requesting relief specific facts have not changed since the original deadline that made the election advantageous to x sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case of time to file the forms necessary to make the sec_565 consent_dividend election for the taxable_year ending on date a this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under sec_565 when such forms are filed we enclose a copy of the letter for this purpose or the regulations which may be applicable under these facts this office makes no determination of x’s status as a personal_holding_company and relies on the determination of status as represented in x’s application_for relief this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent letter is being sent to the taxpayer also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of no opinion is expressed as to the application of any other provision of the code in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and plr-118179-04 the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting
